

Exhibit 10.1
DENDREON CORPORATION
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
(WASHINGTON STATE)
 
This Executive Employment Agreement (this “Agreement”) is entered into as of the
date of the last signature to this Agreement (“Effective Date”), by and between
Dendreon Corporation, a Delaware corporation (the “Company”), and Hans Bishop
(“Employee”).
 
The parties agree as follows:
 
1. Employment.  The Company hereby employs Employee as Executive Vice President
and Chief Operating Officer, and Employee hereby accepts such employment, upon
the terms and conditions set forth in this Agreement.
 
2. Duties.
 
2.1 Position.  Employee shall perform such duties as are customary for the
position of Executive Vice President and Chief Operating Officer and any
additional duties that Employee’s immediate supervisor may reasonably prescribe
from time to time.  Employee shall devote Employee’s full business time and
efforts to the performance of Employee’s assigned duties for the Company,
provided, however, that Employee may devote reasonable periods of time to (a)
serving on the board of directors of other corporations subject to the prior
approval of the CEO, and (b) engaging in charitable or community service
activities, so long as none of the foregoing additional activities materially
interfere with Employee's duties under this Agreement.
 
2.2 Work Location.  Employee’s principal place of work shall be located in
Seattle, Washington, or such other location as the parties may agree upon from
time to time.
 
3. Term.  The employment relationship pursuant to this Agreement shall begin on
the Effective Date, will be for no specified term, and may be terminated by
Employee or the Company at any time, with or without Cause (as defined in
Section 6), subject to the provisions regarding termination set forth in Section
6.
 
4. Compensation.
 
4.1 Base Salary.  As compensation for Employee’s performance of   duties under
this Agreement, the Company shall pay Employee a base salary (“Base Salary”),
which shall initially equal Four Hundred and Fifty Thousand dollars
($450,000.00) per calendar year, payable in accordance with the normal payroll
practices of the Company, less required deductions for state and federal
withholding tax, social security and all other required employment taxes and
payroll deductions.  For purposes of Section 6 hereof, Employee’s Base Salary
shall be the current Base Salary as of the date of termination of employment
(“Termination Date”).  The Base Salary may not be reduced unless the base
salaries of all other
 

--------------------------------------------------------------------------------



employees of the Company at the Vice President level and above are
proportionally reduced and in the case of such reduction, Base Salary shall not
be reduced by more than 10%.
 
4.2 Incentive Compensation.  Within thirty (30) days after the end of each
calendar year, if the Company and Employee meet specified targets agreed upon in
advance by the Board,  Employee shall be entitled to receive a target bonus of
forty-five percent (45%) of  Base Salary (the “Annual Bonus”) as determined by
the Board or its designee, in its sole discretion.  Employee must be currently
employed by the Company as of the date of payment of any Annual Bonus in order
to be entitled to such payment.  If the Company and Employee do not fully meet
such targets, the Company may pay Employee a bonus of such amount as the Board
or its designee deems appropriate in its sole discretion.  Before the beginning
of a new bonus year, the Board may, in its discretion, reduce the percentage of
the Annual Bonus applicable to employees, provided that Employee’s Annual Bonus
may be reduced only to the extent that the percentage annual bonuses of all
other employees of the Company at the Vice President level and above are
proportionally reduced.
 
4.3 Equity Grants.  Employee shall be entitled to annual grants of stock
options, restricted stock and other equity based long term incentive
compensation generally made available to comparable senior executives of the
Company on substantially the same terms and conditions as generally applicable
to such other executives.
 
4.4 Performance and Compensation Review.  The Employee’s performance will be
reviewed no less frequently than annually to determine whether Employee’s salary
or other compensation should be modified.
 
4.5 Vacation.  Employee shall be eligible to earn five (5) calendar weeks of
paid vacation in each year of this Agreement.  Vacation will accrue at the rate
of five (5) hours per pay period, and may be carried over from year to year up
to a maximum cap of 240 hours and in accordance with Company policy.  Additional
paid vacation shall accrue in accordance with Company policy. Any accrued unused
vacation will be cashed out upon termination of employment at Employee’s then
current Base Salary rate in accordance with Company policy and applicable law.
 
4.6 Benefits and Insurance.  In addition to the vacation benefits in Section 4.5
above, Employee shall be entitled to all benefits that the Company may make
generally available from time to time to its employees, subject to the terms and
conditions of the applicable policy or plan, and provided that Employee
understands that he will be designated as a key employee for purposes of any
leave granted under the Family and Medical Leave Act.
 
5. Business Expenses.  The Company shall pay, or promptly reimburse, Employee
for all reasonable, out-of-pocket travel and business expenses incurred in the
performance of Employee’s duties on behalf of Company for which Employee submits
the required supporting documentation and otherwise fully complies with the
Company’s travel and expense reimbursement policy as in effect from time to
time.
 
2

--------------------------------------------------------------------------------


 
6. Separation of Employee’s Employment.
 
6.1 Termination for Cause by Company.  The Company may terminate Employee’s
employment at any time for Cause.  For purposes of this Agreement, “Cause” is
defined as:  Employee’s continued neglect or failure to perform  duties and
responsibilities, after written notice thereof and an opportunity to cure;
willful misconduct by Employee with respect to  duties and responsibilities
under this Agreement; conduct which is materially injurious (monetarily or
otherwise) to the Company, including without limitation, misuse of Company funds
or property; unethical business practices or dishonesty related to the Company’s
business; any other material breach by Employee of this Agreement or any
noncompetition, nondisclosure and/or invention agreement with the Company;
conviction of a felony (other than a moving vehicle violation); or any similar
or related act or failure to act by Employee related to the Company’s business
or the Employee’s duties under this Agreement which is materially adversely
injurious to the Company.  In the event that Employee’s employment is terminated
in accordance with this Section ‎6.1, Employee shall be entitled to receive, on
Employee’s first regular payday following Termination Date, a lump sum payment
equal to the following:  (i) any portion of Employee’s Base Salary that has been
earned but not yet paid as of the Termination Date, and (ii) any accrued unused
vacation as of the Termination Date, all of the foregoing to be less required
withholding.  All other Company obligations to Employee, including but not
limited to any bonus as described in Section 4.2 and Severance (as defined in
Section 6.2), will automatically terminate and be completely extinguished as of
the Termination Date; provided, however, Employee shall continue to be entitled
to any accrued benefits under the Company’s benefit and welfare plans and to
indemnification and continued coverage under the Company’s D&O policies.
 
6.2 Termination Without Cause; Change in Control.
 
(a) If the Company terminates Employee’s employment without Cause, or if
Employee resigns for Good Reason in accordance with Section 6.3, then Employee
will be entitled to receive, on Employee’s first regular payday following his
Termination Date, the following:
 
(i) a lump sum severance payment in an amount equal to nine (9) months of
Employee’s then current Base Salary, less required withholding,
 
(ii) seventy five percent (75%) of the amount of target Annual Bonus payable to
Employee for the then calendar year, less required withholding, and
 
(iii) the amounts set forth in paragraph (c) below.
 
(b) If the Company terminates Employee without Cause, or if Employee resigns for
Good Reason in accordance with Section 6.3, in either case within three months
before and twelve (12) months following a Change of Control (as defined in
paragraph (d) below), then Employee will be entitled to receive in lieu of those
payments set forth in Section 6.2(a) above, on Employee’s first regular payday
following   Termination Date, the following:
 
3

--------------------------------------------------------------------------------


 
(i) a lump sum severance payment in an amount equal to two hundred percent
(200%) of Employee’s then current Base Salary, less required withholding,
 
(ii) one hundred percent (100%) of the amount of target Annual Bonus payable to
Employee for the then calendar year, less required withholding, and
 
(iii) the amounts set forth in paragraph (c) below.
 
(c) In addition to those amounts set forth in paragraphs (a) or (b) above, as
applicable, Employee shall be entitled to (i) payment of all accrued and unused
vacation; (ii) reasonable costs not to exceed $10,000 for outplacement services
provided by a purveyor approved by Company, moving expenses or any other
reemployment cost, upon delivery to the Company of an itemized invoice for such
services provided that such costs are incurred within six (6) months of the
Termination Date; (iii) payment by the Company for continuation of all Health
Benefits in effect on the Termination Date and timely elected by Employee under
COBRA, for a period of eighteen (18) months following the Termination Date, or
until Employee is eligible to receive comparable health benefits from another
employer; (iv) any unpaid Annual Bonus with respect to the calendar year ended
prior to the termination of Employee’s employment; and (v) full accelerated
vesting of any and all unvested stock options and restricted stock grants held
by Employee.
 
(d) “Change of Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of one or more of the following events:
 
(i) Any Person, as defined under the Securities Exchange Act of 1934, as
amended, becomes the owner of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s
then-outstanding securities, other than by virtue of a merger, consolidation or
similar transaction;
 
(ii) The consummation of a merger, consolidation or similar transaction that
directly or indirectly involves the Company (a “transaction”), and the
stockholders of the Company immediately before consummation of the transaction
do not own immediately after consummation of the transaction, either:  (A) more
than fifty percent (50%) of the combined voting power of the outstanding voting
securities of the entity that survives the transaction; or (B) more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of an entity that owns the surviving entity;
 
(iii) The stockholders of the Company approve, or the Board approves, a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company otherwise occurs;
 
(iv) The consummation of a sale, lease or other disposition of all or
substantially all of the consolidated assets of the Company (a “disposition”)
that requires approval of Company stockholders under Delaware corporate law;
provided that this paragraph (d)(iv) excludes a disposition to an entity with
respect to which stockholders of the Company own immediately after the
disposition more than fifty percent (50%) of the combined voting power of the
entity’s outstanding voting securities; or
 
4

--------------------------------------------------------------------------------


 
(v) The Board ceases to be composed of at least a majority of Incumbent
Directors.  “Incumbent Directors” are the current members of the Board of
Directors and any subsequent Board member who was nominated or elected by a
majority vote of the Incumbent Directors then in office.
 
Notwithstanding the above clauses (i) through (v), a “Change of Control” shall
not have occurred (unless the Board determines otherwise) by reason of either of
the following:  (A) any corporate reorganization, merger, consolidation,
transfer of assets, liquidating distribution or other transaction entered into
solely by and between the Company and any subsidiary (a “reorganization”),
provided the reorganization was approved by at least two-thirds (2/3) of the
Incumbent Directors (as defined above) then in office and voting; or (B) any of
the transactions described in clauses (i) through (v) above occurs pursuant to
an Insolvency Proceeding.  An “Insolvency Proceeding” means (A) the Company
institutes or consents to the institution of any proceeding under any debtor
relief law, makes an assignment for the benefit of creditors, or applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for the Company or for all or any
material part of the Company’s property; or (B) any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Company and the appointment
continues undischarged or unstayed for 60 calendar days; or (C) any proceeding
under any debtor relief law relating to the Company or to all or any material
part of the Company’s property is instituted without the consent of the Company
and continues undismissed or unstayed for 60 calendar days, or any order for
relief is entered in any such proceeding.
 
(e) In the event that any payment to Employee described in Section 6.2(a) or
6.2(b) shall be deemed at the relevant time to be subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), then such payment shall
be made on the later of the date that is six months following the Termination
Date or when due.  The payments and benefits to which Employee is entitled under
paragraphs (a) and (b) of this Section are referred to as “Severance.”  All
other Company obligations to Employee pursuant to this Agreement other than the
Employee’s accrued benefits under the Company’s benefit and welfare plans and
his rights to indemnification and continued coverage under the Company’s D&O
policies will automatically terminate and be completely extinguished as of the
Termination Date.
 
6.3 Resignation of Employee for Good Reason.  Employee may resign for “Good
Reason” upon notice to the Company within thirty (30) days following the
relevant event or condition if any of the following occurs without the
Employee’s express consent:
 
(a)  
The Board or Company (i) alters Employee’s duties, responsibilities or title
resulting in a significant diminution of the Employee’s position, duties,
responsibilities or status with the Company or, (ii) requires Employee to report
to anyone other than the most senior executive of the Company or (iii) reduces
Employee’s Base Salary, unless the base salaries of all other employees of the
Company at the Vice President level or above are proportionately reduced and
such reduction does not exceed 10% of Employee’s Base Salary; or

 
5

--------------------------------------------------------------------------------


 
(b)  
The Board or Company transfers or assigns Employee to any location that is more
than fifty (50) miles from the location of Employee’s principal
office.  Required travel on the Company’s business that is consistent with the
business travel obligations of Employee’s position is excluded from this
Section.

 
(c)  
The Company materially breaches its obligations under this Agreement, but only
after the Employee has provided written notice to the Company specifying such
material breach and the Company fails to cure such breach within 20 days after
its receipt of such notice.

 
6.4 Resignation by Employee Without Good Reason.  Employee may voluntarily
resign position with the Company without Good Reason at any time on thirty (30)
days’ advance written notice.  In the event Employee’s resignation is without
Good Reason, Employee will be entitled to receive, on Employee’s first regular
payday following Termination Date, a lump sum payment equivalent to the
following:  (i) the Base Salary then in effect, prorated to the Termination
Date; and (ii) accrued unused vacation as of the Termination Date, all of the
foregoing to be less required withholding.  All other Company obligations to
Employee pursuant to this Agreement other than the Employee’s accrued benefits
under the Company’s benefit and welfare plans and his rights to indemnification
and continued coverage under the Company’s D&O policies will automatically
terminate and be completely extinguished.
 
6.5 Employee’s Execution of Release.  The payment of Severance pursuant to
Section 6.2, 6.3, or Section 6.6(b) is expressly contingent upon execution by
Employee or   duly authorized representative of a full and general release of
any and all claims against the Company and its officers and directors which
related to Employee’s employment with the Company and the termination of such
employment in the form reasonably required by the Company.
 
6.6 Termination Upon Death or Disability.
 
(a) Death.  Employee’s employment will terminate automatically upon death of the
Employee.  In the event of Employee’s death, Employee’s Base Salary then in
effect, prorated to the Termination Date, and any accrued unused vacation as of
the Termination Date, all of the foregoing to be less required withholding,
shall be paid, on the Employee’s first regular payday following Termination
Date, to the beneficiary designated in writing by the Employee (“Beneficiary”)
or, if no such Beneficiary is designated, to the Employee’s estate.  In
addition, (i) the Company will continue the Employee’s Base Salary until the
earlier of six months from the Termination Date or the commencement of death
benefits under any existing Company Group Life Insurance Plan, (ii) the Company
shall pay any unpaid Annual Bonus with respect to the calendar year ended prior
to the termination of Employee’s employment and a pro rata Annual Bonus (based
upon his Target Bonus) for the year in which the termination of employment
occurs; and (iii) the Company shall fully accelerate vesting of any and all
unvested stock options and restricted stock grants held by Employee.
 
(b) Disability.  In the event that Employee becomes physically or mentally
disabled such that [he/she] is unable to perform  duties for a period of three
(3) consecutive months as determined by a medical professional (“Disability”),
the Company may
 
6

--------------------------------------------------------------------------------



terminate Employee’s employment, unless otherwise prohibited by law.  In the
event of termination due to Disability, Employee shall be paid, on the
Employee’s first regular payday following  Termination Date, a lump sum payment
equivalent to Employee’s Base Salary then in effect prorated to Employee’s
Termination Date, and any accrued unused vacation as of the Termination Date,
all of the foregoing to be less required withholding.  In addition, (i) the
Company will continue Employee’s Base Salary (less any short term disability
payments Employee receives from the Company) until the earlier of six (6) months
from the Termination Date or the commencement of Long Term disability payments
under any existing Company Long Term Disability Policy; (ii) the Company shall
pay any unpaid Annual Bonus with respect to the calendar year ended prior to the
termination of Employee’s employment and a pro rata Annual Bonus (based upon his
Target Bonus) for the year in which the termination of employment occurs; and
(iii) the Company shall fully accelerate vesting of any and all unvested stock
options and restricted stock grants held by Employee.
 
6.7 Board Action.  The Company agrees to take all actions required by the Board
or otherwise to accelerate Employee’s unvested stock options and restricted
stock grants as required by Sections 6.2, 6.3, or 6.6.
 
6.8 Adjustment of Payments and Benefits.  Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
hereunder would be an “Excess Parachute Payment,” within the meaning of Section
280G of the Code, or any successor provision thereto, but for the application of
this sentence, then the payments and benefits to be paid or provided hereunder
shall be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction shall be made only if and to the extent that such reduction would
result in an increase in the aggregate payments and benefits to be provided,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).  The determination of whether any
reduction in such payments or benefits to be provided hereunder is required
pursuant to the preceding sentence shall be made at the expense of the Company,
if requested by Employee or the Company, by the Company's independent
accountants.  The fact that Employee's right to payments or benefits may be
reduced by reason of the limitations contained in this Section shall not of
itself limit or otherwise affect any other rights of Employee under this
Agreement.  In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section, Employee shall be
entitled to designate the payments and/or benefits to be so reduced in order to
give effect to this Section.  The Company shall provide Employee with all
information reasonably requested by Employee to permit Employee to make such
designation.  In the event that Employee fails to make such designation within
10 business days of  receipt of the information requested, the Company may
effect such reduction in any manner it deems appropriate.
 
7. Agreement Not to Compete.
 
7.1 No Employment with, or Connection to, Competitor.  Employee agrees that,
during the term of  employment with the Company and for a period of six (6)
months, Employee will not, without securing the prior written permission of the
Company:
 
7

--------------------------------------------------------------------------------


 
(a) be employed by, act as an agent for, or consult with or otherwise perform
services for, a Competitor (as defined below); or
 
(b) own any equity interest in, manage or participate in the management (as an
officer, director, partner, member or otherwise) of, or be connected in any
other manner with, a Competitor, except that this section shall not restrict
Employee from owning less than one percent (1%) of the equity interests of any
publicly held entity.
 
7.2 Nonsolicitation of Company Employees and Customers.  Employee agrees that
for a period of one (1) year following Employee’s Termination Date, Employee
will not, without securing the prior written permission of the Company, induce
or attempt to induce any Employee, officer, director, agent, independent
contractor, consultant, customer, strategic partner, licensor, licensee,
supplier or other service provider of the Company to terminate a relationship
with, cease providing services or products to, or purchasing products or
services from, the Company.
 
7.3 Definition of Competitor.  The term “Competitor” as used in this Agreement
means any individual or entity that is directly or indirectly engaged in the
development and/or commercialization in the United States of one or more ex vivo
cellular immunotherapies for the therapeutic treatment of cancer, which ex vivo
cellular immunotherapies generate twenty percent (20%) or more of either the
annual gross revenue or worldwide operating expense of such Competitor in the
United States.  The term “Competitor” also includes an individual or entity that
is preparing to directly or indirectly engage in the development and/or
commercialization in the United States of ex vivo cellular immunotherapies, if
such ex vivo immunotherapies are anticipated to generate twenty (20%) or more of
either the annual gross revenue or annual operating expense of such Competitor
in the United States during the first calendar year of development and/or
commercialization.
 
7.4 Reasonableness of Restrictions.  The Company and Employee agree that, in
light of all of the facts and circumstances relating to the relationship that
exists and is expected to exist between the Company and Employee, these
restrictions (including, but not limited to, the scope of the restricted
activities, the duration of the restrictions, and the geographic extent of the
restrictions) are fair and reasonably necessary for the protection of the
goodwill and other protectable interests of the Company.  If a court or
arbitrator of competent jurisdiction declines to enforce any of these
restrictions, the Company and Employee agree that the restrictions shall be
enforceable to the maximum extent allowed by law.
 
8. General Provisions.
 
8.1 Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company.  Employee shall not be entitled to assign any of
Employee’s rights or obligations under this Agreement.
 
8.2 Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
8

--------------------------------------------------------------------------------


 
8.3 Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefits contemplated in this Agreement to the fullest
extent permitted by law.  If a deemed modification is not satisfactory in the
judgment of such arbitrator or court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected.
 
8.4 Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  Both
parties have participated in the negotiation of this Agreement.  Therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
8.5 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt.  Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.
 
8.6 Survival.  Section 6 (“Separation of Employee’s Employment”), Section 7
(“Agreement Not to Compete”), Section 8 (“General Provisions”) of this Agreement
shall survive Employee’s employment by the Company.
 
8.7 Entire Agreement.  This Agreement, the Offer Letter from Erin Shackelford,
dated November 25, 2009, the Company’s stock option plan and documents
reflecting options and restricted stock granted to Employee, the Proprietary
Information and Inventions Agreement entered into by Employee at the
commencement of  employment with the Company, and the Indemnity Agreement
entered into by the Company and Employee, if any, constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral.  This Agreement may be amended or modified
only with the written consent of Employee and a duly authorized officer of the
Company.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
 
8.8 Injunctive Relief.  Notwithstanding the foregoing, any action brought by the
Company under this Agreement seeking a temporary restraining order, temporary
and/or permanent injunction and/or decree of specific performance of the terms
of this Agreement may be brought in any court of competent jurisdiction.  The
Company shall not be required to post a bond as a condition for the granting of
such relief.
 
8.9 Governing Law and Venue.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Washington as though made and to be
fully performed in that State.  Venue for any action arising from this Agreement
shall be exclusively in King County, Washington.
 
9

--------------------------------------------------------------------------------


 
8.10 Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement complies with the provisions of Section 409A of the
Code.  This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Employee).  In particular, to the extent Employee becomes entitled to
receive a payment or benefit subject to Section 409A upon an event that does not
constitute a permitted distribution event under Section 409A(a)(2) of the Code,
then notwithstanding anything to the contrary in this Agreement, payment will be
made to Employee on the earlier of (a) Employee’s “separation from service” with
the Company (determined in accordance with Section 409A); provided, however,
that if Employee is a “specified employee” (within the meaning of Section 409A)
and the payment of any amounts described in this Agreement on account of
Employee’s “separation from service” (within the meaning of Section 409A of the
Code) would not meet the “short-term deferral” exemption under Section 409A of
the Code (or otherwise qualify for exemption under Section 409A of the Code),
then the Company will pay such amounts to Employee six months following
Employee’s "separation from service” (within the meaning of Section 409A of the
Code) or (b) Employee’s death.  Notwithstanding the foregoing, the Company shall
not be obligated to guarantee any particular tax result for Employee with
respect to any payment or benefit provided to Employee hereunder, and Employee
shall be responsible for any taxes imposed on Employee in connection with any
such payment or benefit.
 
10

--------------------------------------------------------------------------------


 
THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND EACH
AND EVERY PROVISION.
 

 

  HANS BISHOP
 
Dated: January 4, 2010
 
/s/ Hans  Bishop      
 
Address:
 
 
 60 West 66th Street, 26A           
   New York, NY  10023                         DENDREON CORPORATION  
 
/s/ Mitchell H. Gold, M.D.  
 
Dated: January 4, 2010
 
Mitchell H. Gold, M.D.
  Its: President & CEO

 
 
11

--------------------------------------------------------------------------------